Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into to be effective as
of April 25, 2011 (the “Effective Date”), between PEERLESS MFG. CO.
(“Employer”), and RONALD L. McCRUMMEN (“Employee”).
Section 1. Employment.
1.1 Employment and Term. Subject to the terms and conditions of this Agreement,
Employer agrees to employ Employee as the Vice President & Chief Financial
Officer of the Employer pursuant to this Agreement for a term beginning on the
Effective Date and ending on the second anniversary of this agreement, (the
“Term”) unless Employee’s employment is terminated earlier as provided in
Section 4 below. Sections 2, 3, and 5 of this Agreement shall survive any
termination of Employee’s employment with Employer.
1.2 Duties. At all times during the course of Employee’s employment with
Employer, Employee agrees to perform the duties associated with his position
diligently and to devote all of his business time, attention and efforts to the
business of Employer. Employee agrees to comply with the policies, procedures
and guidelines established by Employer from time to time. Employee agrees to
perform his duties faithfully and loyally and to the best of his abilities, and
shall use his best efforts to promote the business of Employer. Employee
understands and agrees that both the business and personal standards and ethics
of Employer’s employees must at all times be above reproach. Employee agrees to
act at all times so as to reflect this high standard. Employee further agrees to
abide by all rules, policies, or procedures established by Employer from time to
time.
1.3 Supervision. Employee shall perform the duties of employment under the
direction and supervision of Employer’s Chief Executive Officer
1.4 Compensation. During Employee’s employment, Employer will pay Employee a
base annualized salary of $310,000 (“Base Salary”), less all applicable
withholding as required by law and/or voluntarily elected by Employee, to be
paid in installments in accordance with Employer’s standard payroll practice and
schedule. The Employer may adjust the Employee’s annualized salary from time to
time at its sole discretion, but Employee’s Base Salary shall never be reduced
below $310,000 without his consent. Employer will provide Employee with Employee
benefits generally made available by Employer to other similarly situated
employees, as per company policy. During Employee’s employment, Employer shall
reimburse Employee for all reasonable and necessary expenses incurred by
Employee in furtherance of Employer’s business interests upon appropriate
documentation of such expenditures in accordance with Employer’s general policy.
1.5 Bonus. Employee shall be eligible to participate in and receive bonuses
according to such bonus structure and plan as may be established or modified
from time to time by the Employer on the same basis as other similarly situated
officers of the Employer.
1.6 Long Term Incentive. Subject to the discretion and approval of the Board,
Employee may be awarded stock awards in the form of options and/or restricted
stock on an annual basis subject to the terms of the applicable incentive plan
as such may be established or modified by the Board from time to time.

          Employment Agreement   Page 1 of 12    

 

 



--------------------------------------------------------------------------------



 



Section 2. Non-Competition.
2.1 Non Competition.
(a) In consideration of his employment under this Agreement and Employer’s
agreement to provide Employee with Confidential Information under Section 3
below, Employee agrees that during the term of his employment and for a period
of two (2) years following termination of his employment (regardless of whether
Employee is terminated without Cause, for Cause (as defined in Section 4.1(c)
below), voluntarily resigns or otherwise), neither Employee nor any person or
entity directly or indirectly controlling, controlled by or under common control
with Employee, shall directly or indirectly, on his own behalf or as an employee
or other agent of or an investor in another person:
(i) engage in any business conducted by Employer during Employee’s term of
employment with Employer (collectively, the “Business”);
(ii) influence or attempt to influence any customer or supplier of Employer or
any affiliate of Employer to purchase goods or services related to the Business
from any person other than Employer or such affiliate; or
(iii) employ or attempt to employ any individuals who are then or have been
employees of Employer or any affiliate of Employer during the preceding
12 months, or influence or seek to influence any such employees to leave
Employer’s or such affiliate’s employment.
(b) Employee specifically acknowledges that Employer’s products are sold in a
world market and that Employee has been engaged with regard to Employer’s
products and Employer’s customers throughout the world without geographic
limitation, and accordingly that the restrictive covenant regarding competition
contained in this Section 2.1 shall apply without geographic limitation.
(c) Employee acknowledges that his obligations under this Section 2.1 are a
material inducement and condition to Employer’s entering into this Agreement and
a material inducement and condition to Employee receiving or having access to
Confidential Information (as defined in Section 3.1). Employee acknowledges and
agrees that the terms and provisions of this Agreement (including the severance
provisions of Section 4.1) and Employee’s receipt and access to Confidential
Information are sufficient consideration for the restrictions set forth in this
Section 2.1. Employee acknowledges and agrees further that such restrictions are
reasonable as to time, geographic area and scope of activity and do not impose a
greater restraint than is necessary to protect the goodwill and other business
interests of Employer, and Employee agrees that Employer is justified in
believing the foregoing.

          Employment Agreement   Page 2 of 12    

 

 



--------------------------------------------------------------------------------



 



(d) If any provision of this Section 2.1 should be found by any court of
competent jurisdiction to be unenforceable by reason of its being too broad as
to the period of time, territory, and/or scope, then, and in that event, such
provision shall nevertheless remain valid and fully effective, but shall be
considered to be amended so that the period of time, territory, and/or scope set
forth shall be changed to be the maximum period of time, the largest territory,
and/or the broadest scope, as the case may be, which would be found enforceable
by such court
(e) Employee acknowledges that Employee’s violation or attempted violation of
this Section 2.1 will cause irreparable damage to Employer or its affiliates,
and Employee therefore agrees that Employer shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of such agreements by Employee or others
acting on his behalf. Employer’s right to injunctive relief will be cumulative
and in addition to any other remedies provided by law or equity.
(f) Employee shall not be subject to the provisions of this Section 2 if
Employer fails to pay any uncontested amounts due to Employee under Section 4
and such failure is not cured within thirty (30) days after written notice to
Employer.
Section 3. Confidentiality; Nondisparagement; Conflict of Interest.
3.1 Confidentiality.
(a) In the course of his employment with Employer, Employer shall provide
Employee with access to commercially valuable, confidential or proprietary
information of the Employer (“Confidential Information”). Confidential
Information means all information, whether oral or written, previously or
hereafter developed, acquired or used by Employer and relating to the business
of Employer that is not generally known to the public or others in Employer’s
area of business, including without limitation (i) any trade secrets, work
product, processes, analyses or know-how of Employer; (ii) Employer’s
advertising, product development, strategic and business plans and information,
including customer and prospect lists; (iii) the prices at which Employer has
sold or offered to sell its products or services; and (iv) Employer’s internal
financial statements, budgets, cost information, pricing information and other
financial information.
(b) Employee acknowledges and agrees that the Confidential Information is and
shall be the sole and exclusive property of Employer. Employee shall not use any
Confidential Information for his own benefit or disclose any Confidential
Information to any third party (except in the course of performing his
authorized duties for Employer under this Agreement), either during or
subsequent to his employment with Employer.
(c) Specifically, Employee agrees that, except as expressly authorized in
writing by Employer, or as may be required by law or court order, Employee shall
(i) not disclose Confidential Information to any third party, (ii) not copy
Confidential Information for any reason, and (iii) not remove Confidential
Information from Employer’s premises. Upon termination of his employment with
Employer, Employee shall promptly deliver to the Employer all Confidential
Information, including documents, computer disks and other computer storage
devices and other papers and materials (including all copies thereof in whatever
form) containing or incorporating any Confidential Information or otherwise
relating in any way to the Employer’s business that are in his possession or
under his control.

          Employment Agreement   Page 3 of 12    

 

 



--------------------------------------------------------------------------------



 



(d) Employee acknowledges that Employee’s violation or attempted violation of
this Section 3.1 will cause irreparable damage to Employer or its affiliates,
and Employee therefore agrees that Employer shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of such agreements by Employee or others
acting on his behalf. Employer’s right to injunctive relief will be cumulative
and in addition to any other remedies provided by law or equity.
3.2. Covenant of Nondisparagement. In consideration of this Agreement, Employee
agrees and promises that, during the Term and at all times after the termination
of this Agreement (regardless of whether Employee is terminated without Cause,
for Cause, voluntarily resigns or otherwise), not to make any libelous,
disparaging or otherwise injurious statements about or concerning Employer or
any of its affiliates, their officers, employees or representatives. Such
prohibited statements include any statement that is injurious to the business or
business reputation of any of Employer, its affiliates or their employees or
representatives, but does not include reasonable statements of disagreement that
Employee makes for the purpose of protecting or enforcing any of his rights or
interests hereunder or defending against any claim or claims of Employer, so
long as such statements are not slanderous or libelous and are delivered in
terms as would ordinarily be considered customary and appropriate.
3.3. Conflict of Interest. Employee agrees that during the Term, without the
prior approval of the Board, Employee shall not engage, either directly or
indirectly, in any activity which may involve a conflict of interest with
Employer or its affiliates (a “Conflict of Interest”), including ownership in
any supplier, contractor, subcontractor, customer or other entity with which
Employer does business (other than as a shareholder of less than one percent of
a publicly traded class of securities) or accept any material payment, service,
loan, gift, trip, entertainment or other favor from a supplier, contractor,
subcontractor, customer or other entity with which Employer does business and
that Employee shall promptly inform the Board as to each offer received by
Employee to engage in any such activity. Employee further agrees to disclose to
Employer any other facts of which Employee becomes aware which might involve or
give rise to a Conflict of Interest or potential Conflict of Interest.
Section 4. Termination.
4.1 Termination by Employer.
(a) Employer may terminate Employee’s employment without Cause upon no less than
30 days prior notice of termination to Employee. Employer shall pay the
Severance Compensation (as defined in Section 5.1(h)) to Employee after the
effective date of such termination, except as otherwise provided by the terms of
any stock option or restricted stock agreement entered into with Employee during
the Term.

          Employment Agreement   Page 4 of 12    

 

 



--------------------------------------------------------------------------------



 



(b) Employer may discharge Employee for Cause at any time without prior notice.
In the event of any such termination for Cause, Employer’s obligations to pay
any base salary, incentive compensation or bonus or provide for any benefits to
Employee shall terminate immediately upon the effective date of such
termination, except as otherwise provided by the terms of any stock option or
restricted stock agreement entered into with Employee during the Term.
(c) As used herein, “Cause” shall mean any of the following:
(i) the conviction of Employee by a court of competent jurisdiction of any
felony or crime involving moral turpitude;
(ii) commission by Employee of an act of fraud, dishonesty, slander, or other
act reflecting unfavorably upon the public image of Employer as reasonably
determined by Chief Executive Officer;
(iii) the failure by Employee to substantially perform his duties hereunder, or
any wrongdoing by Employee resulting in injury to Employer, in each case as
reasonably determined by Chief Executive Officer;
(iv) the failure by Employee to follow a directive of the Chief Executive
Officer or Board; or
(v) violation of any policies or procedures of Employer, including without
limitation, any human relations policy.
4.2 Termination by Employee. Employee may resign from Employee’s employment
hereunder (whether for voluntary retirement or otherwise) upon no less than
30 days prior notice of resignation to Employer, unless such prior notice is
otherwise waived by Employer in its absolute and sole discretion. The effective
date of Employee’s resignation shall be as stated in Employee’s notice of
resignation or at the sole option of Employer, such earlier date as determined
by Employer in its sole discretion. If Employee voluntarily resigns from his
employment with Employer during the term hereof (whether for voluntary
retirement or otherwise), Employer’s obligations to pay any base salary,
incentive compensation or bonus or provide for any benefits shall terminate
immediately upon the effective date of such resignation. Upon retirement,
Employee shall be entitled to all benefits (if any) provided by Employer in the
ordinary course to other executive officers of Employer at comparable retirement
age.
4.3 Termination on Death of Employee. This Agreement shall terminate
automatically upon the death of Employee and all rights of Employee, his heirs,
executors and administrators to salary, bonus, incentive compensation or
benefits shall terminate immediately, except as otherwise provided in Employer’s
benefit plans in effect at such time.
4.4 Termination by Disability. Employer may terminate Employee’s employment
hereunder upon Employee becoming Disabled (as defined below). Upon such
termination, Employer shall pay Employee an amount equal to his then current
monthly base salary for a period of six months, which payment amounts will be
reduced by any disability payments Employee receives during such period from the
disability insurance provided through Employer, if any. Employee shall be
entitled to all other disability benefits then in effect

          Employment Agreement   Page 5 of 12    

 

 



--------------------------------------------------------------------------------



 



(if any) provided by Employer to other similarly situated executive officers of
Employer. In the event of termination due to Employee being Disabled, except as
aforesaid or as otherwise agreed to in writing by Employee and Employer,
Employer shall have no other obligation to pay any base salary, incentive
compensation or bonus or provide for any benefits to Employee after the
effective date of termination. For purposes of this Section, “Disabled” means
any mental or physical impairment lasting (or that will last) more than 180
consecutive or non-consecutive calendar days that prevents Employee from
performing the essential functions of his position with or without reasonable
accommodation as determined by a competent physician chosen by Employer and
consented to by Employee or his legal representatives, which consent will not be
unreasonably withheld or delayed. Employee agrees to submit to appropriate
medical examinations and authorize his physicians to release medical information
necessary to determine whether Employee is Disabled for purposes of this
Agreement.
Section 5. Termination Following a Change in Control
5.1 Definitions. For Purposes of this Section 5, the following definitions
apply.

  (a)  
Acquiring Person. An “Acquiring Person” shall mean any person that, together
with all Affiliates and Associates of such person, is the beneficial owner of
50.1% or more of the outstanding Common Stock of the Employer or its parent. The
term “Acquiring Person” shall not include the Employer, its parent, any
subsidiary of the Employer, any employee benefit plan of the Employer (or trust
with respect thereto) or subsidiary of the Employer, or any person holding
Common Stock of the Employer for or pursuant to the terms of any such plan.
    (b)  
Affiliate and Associate. “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) in effect on the date of this Agreement.
    (c)  
Cause. For “Cause” shall have the meaning set forth in Section 4.1(c) above.
    (d)  
Change in Control. A “Change in Control” of the Employer or PMFG, Inc., shall
have occurred if at any time during the Term any of the following events shall
occur:

  (i)  
The Employer or PMFG, Inc., is merged, consolidated or reorganized into or with
another corporation or other legal person and as a result of such merger,
consolidation or reorganization less than 50.1% of the combined voting power to
elect Directors of the then outstanding securities of the remaining corporation
or legal person or its ultimate parent immediately after such transaction is
available to be received by all stockholders on a pro rata basis and is actually
received in respect of or exchange for voting securities of the Employer or
PMFG, Inc. pursuant to such transaction;

          Employment Agreement   Page 6 of 12    

 

 



--------------------------------------------------------------------------------



 



  (ii)  
The Employer or PMFG, Inc. sells all or substantially all of its assets to any
other corporation or other legal person not controlled by or under common
control with the Employer or PMFG, Inc.;
    (iii)  
Any person or group (including any “person” as such term is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities which when added to any securities already owned by such person would
represent in the aggregate 50% or more of the then outstanding securities of the
Employer or PMFG, Inc., which are entitled to vote to elect Directors; provided
that Employee acknowledges and agrees that neither Brown Advisory Holdings, Inc.
(“Brown Advisory”) or NSB Advisors, LLC (“NSB”) will be deemed to beneficially
own more than 50.1% of the securities of Employer and the holdings of Employer
by Brown Advisory or NSB will not be deemed a Change in Control of the Company
except as determined by the Continuing Directors in its sole discretion;
    (iv)  
If at any time, the Continuing Directors then serving on the Board, cease for
any reason to constitute at least a majority thereof;
    (v)  
Any occurrence that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A or any successor rule or regulation promulgated
under the Exchange Act; or
    (vi)  
Such other events that cause a change in control of the Employer, as determined
by the Board in its sole discretion;

     
provided, however, a Change in Control of the Employer or PMFG, Inc. shall not
be deemed to have occurred as the result of any transaction having one or more
of the foregoing effects if such transaction is both (1) proposed by, and (2)
includes a significant equity participation of, executive officers of the
Employer or PMFG, Inc. as constituted immediately prior to the occurrence of
such transaction or any Employer employee stock ownership plan or pension plan.
    (e)  
Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended.
    (f)  
Continuing Director. A “Continuing Director” shall mean a member of the Board
who (i) is not an Acquiring Person, an Affiliate or Associate, a representative
of an Acquiring Person or nominated for election by an Acquiring Person, and
(ii) was a member of the Board, on the date of this Agreement or subsequently
became a member of the Board of PMFG, Inc., and whose initial election or
initial nomination for election by the PMFG, Inc.’s stockholders was approved by
a majority of the Continuing Directors then on the Board.
    (g)  
Disabled. “Disabled” shall have the meaning defined in Section 4.4 above.

          Employment Agreement   Page 7 of 12    

 

 



--------------------------------------------------------------------------------



 



  (h)  
Severance Compensation. The “Severance Compensation” shall be:

  (i)  
A lump sum amount equal to 50.0% of the Employee’s then current annualized base
salary in effect as of the date of the Termination;
    (ii)  
in any year in which Employee has been provided a bonus target under a bonus
plan adopted by the Board of PMFG, Inc., a pro rated bonus amount based upon the
portion of the year served by Employee, provided, however, such bonus amount
shall be calculated and paid at the time such bonuses are usually calculated by
the Employer at year end; and
    (iii)  
For a period of three (3) months, provide Employee with benefits substantially
similar to those which Employee was entitled to receive immediately prior to the
date of termination under all of the Employer’s “employee welfare benefit plans”
within the meaning of Section 3(1) of The Employee Retirement Income Security
Act of 1974, as amended.

  (i)  
Termination Date. The “Termination Date” shall be the effective date upon which
the Employer terminates the employment of Employee with the Employer within one
year following a Change in Control.

5.2. Rights of Employee Upon Change in Control and Subsequent Termination.

  (a)  
The Employer shall provide Employee, within ten days following the Termination
Date, Severance Compensation, but without affecting the rights of Employee or
the Employer at law or in equity, if, within one year following the occurrence
of a Change in Control, either of the following two events shall occur:

  (1)  
the Employer terminates Employee’s employment except for any of the following
reasons:

  (i)  
Employee dies;
    (ii)  
Employee becomes Disabled; or
    (iii)  
The Employer terminates the Employee for Cause; or

  (2)  
Employee terminates his employment after such Change in Control and the
occurrence of at least one of the following events:

  (i)  
an material adverse change in the positions held by Employee or a material
diminution in the nature or scope of the authorities, functions or duties
attached to the positions with the Employer that Employee had immediately prior
to the Change in Control (provided however, a material adverse change or
material diminution shall not be deemed to have occurred simply because the
parent of the Employer has sold all or a substantial part of its interest in
Employer, that Employer becomes a subsidiary of another entity, or that Employee
ceases to be

          Employment Agreement   Page 8 of 12    

 

 



--------------------------------------------------------------------------------



 



     
a Vice President of the Employer (PMFG, Inc.,), any reduction in Employee’s base
salary (excluding bonus and incentive compensation) during the Term or a
material diminution in scope or value of the aggregate other base benefits to
which Employee was entitled from the Employer immediately prior to the Change in
Control, any of which is not remedied within ten calendar days after receipt by
the Employer of written notice from Employee of such change, reduction,
alteration or termination, as the case may be;

  (ii)  
the relocation of the Employer’s principal executive offices, or the requirement
by the Employer that Employee have as his principal location of work any
location not within the greater Dallas, Texas metropolitan area or that he/she
travel away from his office in the course of discharging his duties hereunder
significantly more (in terms of either consecutive days or aggregate days in any
calendar year) than required of his prior to the Change in Control; or
    (iii)  
the Employer commits any material breach of this Agreement, which is not cured
within ten calendar days after receipt by the Employer of written notice from
Employee of such breach.

  (b)  
Upon written notice given by Employee to the Employer prior to the receipt of
Severance Compensation, Employee, at his sole option, may elect to have all or
any part of any such amount paid to them, without interest, on an installment
basis selected by them.
    (c)  
The payment of Severance Compensation by the Employer to Employee shall not
affect any rights and benefits which Employee may have pursuant to any other
agreement, policy, plan, program or arrangement with the Employer prior to the
Termination Date, which rights shall be governed by the terms thereof, except
that payments hereunder after termination under this Section 5 shall reduce by
an equal amount any sums payable after termination of employment under
Section 4.1(a) above, as may be amended, restated or modified.

5.3 No Mitigation Required. In the event that this Agreement or the employment
of Employee hereunder is terminated, Employee shall not be obligated to mitigate
his damages nor the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, and the acceptance of employment
elsewhere after termination shall in no way reduce the amount of Severance
Compensation payable under this Section 5.
Section 6. Miscellaneous.
6.1 Section 409A. For purposes of Section 4 or 5, whether a “termination of
employment” has occurred shall be determined as set forth in Proposed Regulation
§1.409A-3(h)(1) or any successor regulations. Notwithstanding the foregoing
provisions of this Section 4 or 5, in the event as of the date of termination of
employment, Employee is a “specified employee” as such term is defined

          Employment Agreement   Page 9 of 12    

 

 



--------------------------------------------------------------------------------



 



under Section 409A of the Internal Revenue Code of 1986 (the “Code”)(or any
regulations or proposed regulations promulgated thereunder) each payment that
would have been due to be made to employee during the first six (6) months after
such termination shall be delayed to the extent required and all such delayed
payments shall be made in a single lump sum on the first business day after the
six—month anniversary of such termination unless an exception to such delay is
otherwise applicable under the Code or regulations thereunder.
6.2 Notice. Except as set forth below in this Section 6.2, any notice under this
Agreement must be in writing and shall be deemed to have been given when
delivered personally or by overnight courier service or three days after being
sent by mail, postage prepaid, at the address indicated below or to such changed
address as such person may subsequently give such notice of:

     
if to Employer:
  Peerless Mfg. Co.
 
  14651 North Dallas Pkwy
 
  Dallas, Texas 75254
 
  Attn: Chairman, Board of Directors
 
   
if to Employee:
  Ronald L. McCrummen
 
  308 Sir George Court
 
  Southlake, Texas 76092

Notwithstanding the foregoing, the party receiving notice may waive any
provisions of this Section 6.2 in its or his sole and absolute discretion.
6.3 Assignment. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal representatives,
successors, and assigns. Except as otherwise provided herein, this Agreement may
not be assigned by Employee without the prior written consent of the Employer
and PMFG, Inc. Employer shall require any successor, and any corporation or
other person which is in control of such successor, to all or substantially all
of the business and/or assets of Employer (by purchase, merger, consolidation or
otherwise), by agreement in form and substance reasonably satisfactory to
Employee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Employer would be required to perform it if
no such succession had taken place. Failure of Employer to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement by Employer. As used in this Agreement, “Employer” shall mean
Employer as herein before defined and any successor to its business and/or all
or part of its assets as aforesaid which executes and delivers the assumption
agreement provided for in this Section 6.3 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.
6.4 Headings. The section headings used herein are for reference and convenience
only and shall not enter into the interpretation hereof.

          Employment Agreement   Page 10 of 12    

 

 



--------------------------------------------------------------------------------



 



6.5 Counterparts. This Agreement may be executed in one or more counterparts for
the convenience of the parties hereto, all of which together shall constitute
one and the same instrument.
6.6 Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by written agreement of Employer and Employee, and no course of
conduct, failure or delay in enforcing the provisions of this Agreement shall
effect the validity, binding effect or enforceability of this Agreement.
6.7 Severability. Any provision or portion of a provision of this Agreement that
is held to be invalid or unenforceable will be severable, and this Agreement
will be construed and enforced as if such provision, or portion thereof, did not
comprise a part hereof, and the remaining provisions or portions of provisions
will remain in full force and effect. In lieu of each invalid or unenforceable
provision there will be added automatically as part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be legal, valid, and enforceable.
6.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any
conflicts of law rule or principle that might require the application of the
laws of another jurisdiction.
6.9 Indemnification. Employee shall be subject to, and entitled to the benefit
of, the indemnification provisions contained in the Employer’s Articles of
Incorporation and Bylaws, as amended, to the same extent and degree as other
similarly situated officers and/or directors of Employer.
6.10 Disputes. The parties to this Agreement agree that in the event there is a
dispute or controversy between them that cannot be settled through direct
discussions, it is in the best interests of all for such dispute or controversy
to be resolved in the shortest time and with the lowest cost of resolution as
practicable. Consequently, any such dispute, controversy or claim between the
parties to this Agreement will not be litigated, but instead will be resolved by
arbitration in accordance with Title 9 of the U.S. Code (United States
Arbitration Act) and the Commercial Arbitration Rules of the American
Arbitration Association (the “Rules”), and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
arbitration will be before one neutral arbitrator and will proceed under the
Expedited Procedures of said Rules. The arbitration will be held in Dallas,
Texas, or such other place as may be selected by mutual agreement. The
arbitrator will have the discretion to order a prehearing exchange of
information by the parties, and to set limits for both the scope and time period
of such exchange. All issues regarding exchange requests will be decided by the
arbitrator. Neither party nor the arbitrator may disclose the existence, content
or results of any arbitration hereunder, unless required to do so by court or
regulatory order, without the prior written consent of both parties.
Administrative fees and expenses of the arbitration itself will be borne by the
parties equally unless otherwise required by law, a court of competent
jurisdiction or the Rules; provided, that, in no event will Employee be required
to pay in excess of $1,000 of such fees and expenses. The arbitrator will also
be authorized to award to the prevailing party all or that fraction of its
reasonable costs and fees as is deemed equitable. Costs of a party’s
representation by counsel or preparation costs for hearing are not considered
administrative fees and expenses for purposes hereof. This provision will not
apply to any claim for injunctive relief sought by the Employer or any of its
affiliates under Section 2 or 3 of this Agreement.

          Employment Agreement   Page 11 of 12    

 

 



--------------------------------------------------------------------------------



 



6.11 Entire Agreement. This Agreement embodies the complete agreement between
Employer and Employee regarding the subject matter hereof and supersedes all
prior agreements or understandings, whether oral, written or otherwise, between
the parties hereto that may have related in any way to the subject matter
hereof.

            EMPLOYER:

PEERLESS MFG. CO.
      /s/ Peter Burlage       Peter J. Burlage,      Chief Executive Officer   
    EMPLOYEE:
      /s/ Ronald McCrummen       Ronald L. McCrummen      Chief Financial
Officer     

          Employment Agreement   Page 12 of 12    

 

 